Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 1-9 are held to claim an abstract idea, and are rejected as ineligible subject matter under 35 U.S.C. 101.  
The rationale for this finding is explained below, which is a result of careful consideration of the listed factors when analyzing the claim(s) as a whole to evaluate whether a method claim is directed to an abstract idea.  These factors are not intended to be exclusive or exhaustive.
	I. Factors weighing toward eligibility are: 
a) Recitation of a machine or transformation:  In particular, machine or transformation meaningfully limits the execution of the steps, a machine implements the claimed steps, the article being transformed is particular, an object or substance, the article undergoes a change in state or thing (objectively different function or use);  
b) Practically applying a law of nature to meaningfully limit the execution of the steps; or
c) The claim is more than a mere statement of a concept: It describes a particular solution of the problem to be solved; implements a concept in a tangible way, performance of steps are observable and verifiable.
II. Factors weighing against eligibility are:
a) No recitation or insufficient recitation of a machine or transformation: 

	+ Machine is generically recited such that it covers any machine capable of performing the claimed step(s) or merely an object on which the method operates.
	+ Transformation involves only a change in position or location of the article.
b) Improperly applying a law of nature that would monopolize a natural force or patent a scientific fact (e.g., by claiming every mode of producing an effect of that law of nature); or applied in a merely subjective determination or merely nominally, insignificantly, or tangentially related to the performance of the steps; or
c) The claim is a mere statement of a general concept: Use of the concept, as expressed in the method, would effectively grant a monopoly over the concept; or both known and unknown uses of the concept are covered, and can be performed through any existing or future-devised machinery, or even without any apparatus; or states only a problem to be solved; or general concept is disembodied; or mechanism by which the step(s) are implemented is subjective or imperceptible.
	+ Examples of general concepts: Basic economic practices or theories, basic legal theories, mathematical concepts, mental activity, interpersonal relations or relationships, teaching concepts, human behavior, and instructing how business should be conducted.
4.	Claims 1-9 are rejected under USC 101 because the claimed invention is directed to a method claim, where despite “A method of media-object binding and predicting performance in a media based on the media-object binding” being recited, the computer appears to simply be a generic system that does not specify how the associating, forming, and determining steps are performed (see the Supreme court decision on the recent "ALICE CORPORATION PTY. LTD v. CLS BANK INTERNATIONAL et al).
	Further claims 1-9 recites the steps of “associating one or more sets of object data with the media, wherein the one or more sets of object data comprises data about one or more objects being displayed in the media”, “forming, based on the associating, one or more media-object bindings between the one or 

Allowable Subject Matter
5.	Claims 10-25 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715